Title: To James Madison from Alexander J. Dallas, 6 April 1816
From: Dallas, Alexander J.
To: Madison, James


                    
                        
                            6 April 1816.
                        
                    
                    The Petition of Cap. John Hazelton is respectfully submitted to the President.
                    The authority of the Secretary of the Treasury to remit fines, penalties, and forfietures, is confined to cases, in which there is neither wilful negligence, nor an intentional fraud. The statement of the District Judge presents a case of wilful negligence, at least.
                    
                    But the President can pardon the offence, and release the punishment, if he deem it a proper case for mercy, under all its circumstances.
                    
                        A. J. Dallas
                    
                